Title: To James Madison from Isaac Cox Barnet, 24 July 1806
From: Barnet, Isaac Cox
To: Madison, James



Sir
Paris July 24th 1806.

Although I have no doubt but the Letters with the several papers accompanying them, which I had the honor of addressing to your Department on the 26th. of March and 23d. of April last, have been duly received, and have obtained that attention to which the Subject of them was found entitled; and although it is painful to me to replace under your view an occurrence in which I conceive I have just grounds of remonstrance against a high Officer of the President’s choice: Still I believe it to be a duty I owe both to my public and to my private character to lay before you the enclosed printed copy of a Letter (No. 1) which I wrote to the Editors of the "Gazette de France" on the 16th. inst. and which was inserted in that and other papers of this Metropolis.
I had prepared in english, translated, and committed to the Same Editors, the other Letter sent herewith and marked No. 2.  As the Letter contains a Summary Statement of the transaction which was explained in the papers formerly Sent, with such remarks as I felt were necessitated by the general opinions and prejudices of men, I thought it best calculated to repel the insolent and dastardly attack made upon my reputation by the publication to which it is an answer.  But, considering on the other hand, that until I received the Sense of my Government upon the conduct of its Minister in relation to the cause of the process, I might not only incur blame but arrest in some degree that confidence which is necessary to a Minister charged with the negotiation of a great political object, If I had brought the part he acted into public notice, I withdrew the last mentioned letter before the Composers had completed it for the Press-man.  It therefore remains for me to hope, Sir, that you will see in the forbearance and moderation manifested in the former, an additional claim to the approbation and support of an Administration so eminently distinguished for its justice and patriotism.  I have the honor to be, with great respect Sir, Your Most obedient Servant

I Cox Barnet

